Motion Granted; Dismissed and Memorandum Opinion filed September 3,
2020.




                                      In The

                       Fourteenth Court of Appeals

                              NO. 14-20-00192-CV

 ELAINE T. MARSHALL, INDIVIDUALLY, ELAINE T. MARSHALL AS
    INDEPENDENT EXECUTOR OF THE ESTATE OF E. PIERCE
            MARSHALL, DECEASED, ET AL, Appellant
                                        V.
                      PRESTON MARSHALL, Appellee

                    On Appeal from the Probate Court No 4
                             Harris County, Texas
                      Trial Court Cause No. 365,053-403

                         MEMORANDUM OPINION

      On August 5, 2020, appellee filed a motion to dismiss contending that the
orders being appealed are interlocutory orders not subject to appeal. In response,
appellant argues she is authorized to appeal pursuant to section 51.014(a)(4) of the
Civil Practice and Remedies Code. See Tex. Civ. Prac. Rem. Code § 51.014 (a)(4)
(authorizing the appeal of an order granting or refusing to grant a temporary
injunction). We agree with appellant and dismiss this appeal for want of
jurisdiction.

      The orders being appealed relate to the probate court’s approval of
appellee’s interpleader action. Appellant argues that because the orders deny her
request to have appellee deposit funds into the registry of the court, they are
injunctive in nature. A party is entitled to interpleader relief if three elements are
met: (1) it is either subject to, or has reasonable grounds to anticipate, rival claims
to the same funds; (2) it has not unreasonable delayed filing its action for
interpleader; and (3) it has unconditionally tendered the funds into the registry of
the court. Heggy v. Am. Trading Employee Ret. Account Plan, 123 S.W.3d 770,
775 (Tex. App.—Houston [14th Dist.] 2003, pet. denied). By its nature,
interpleader relief requires a party to tender funds into the deposit of a court, even
if such tender is an unconditional offer and dedication of readiness to do so in the
party’s pleadings. See id. (stating, “only an unconditional tender, not a deposit, is
required”). Consequently, if we were to accept appellant’s argument, all orders
granting or denying interpleader relief would be in the nature of injunctive relief
and subject to interlocutory appeal. We decline to expand our appellate jurisdiction
to orders granting or denying interpleader relief.

      Accordingly, we grant appellee’s motion to dismiss and order this appeal
dismissed for want of jurisdiction.

                                   PER CURIAM

Panel Consists of Justices Wise, Jewell, and Poissant.




                                          2